Per Curiam.

This was an indictment returned at the April term, 1852, for retailing spirituous liquors without license. Trial and conviction at the October term of that year. At the said October term, motions to dismiss for want of jurisdiction, and to quash the indictment, were severally overruled.
The motion to dismiss was correctly overruled. Lichtenstein v. The State, 5 Ind. R. 162.
The indictment did not state the quantity of liquor sold, nor for what price. The motion to quash should have been sustained. Segur v. The State, 6 Ind. R. 451.—Divine v. The State, 4 id. 240.
The judgment is reversed, &c.